Citation Nr: 9909456	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-49 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for a skin rash, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for holes in the 
esophagus, claimed as secondary to exposure to Agent Orange.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for appellate 
review.  

The Board notes, as a preliminary matter, that in his 
substantive appeal dated in December 1994, the veteran 
indicated that he wished to appear at a personal hearing 
before the Board in Washington, D.C.  As no action had been 
taken with respect to the veteran's request for a hearing, in 
January 1999 the Board sought clarification as to whether he 
still desired to appear at a personal hearing.  In February 
1999, the veteran indicated that he did not desire a hearing.  
Accordingly, the Board will proceed with its review of the 
veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's cirrhosis of the liver and any incident 
of the veteran's active service, to include Agent Orange 
exposure therein.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's skin rash and any incident of his 
active service, to include Agent Orange exposure therein.  

4.  There is no competent medical evidence that the veteran 
currently has a present disability with respect to holes in 
the esophagus, or that shows a nexus or link between any such 
disability and any incident of his active service, to include 
Agent Orange exposure therein.  

5.  The veteran's PTSD is manifested by not more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In addition, the veteran's PTSD is not 
manifested by more than a considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Also, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in not more than considerable social 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for cirrhosis 
of the liver, claimed as secondary to Agent Orange exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for a skin 
rash, claimed as secondary to Agent Orange exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for holes in 
the esophagus, claimed as secondary to Agent Orange exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for an evaluation in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  

The veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the United States Court of Appeals for 
Veteran's Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded based on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, at 498.  

Further, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
War era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(1998) shall be presumed to have been exposed to an herbicide 
agent, unless affirmative evidence establishes that the 
veteran was not exposed to any such agent during service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6) (1998).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155. 
162 (1997).  

The veteran's service personnel and service medical records 
show that he served in the Republic of Vietnam during the 
Vietnam War era from July 1969 to January 1970.  He received 
the Vietnam Service and Campaign Medals, a Combat 
Infantryman's Badge, and the Purple Heart Medal for wounds 
sustained in combat.  His service medical records are 
negative for any indication of cirrhosis of the liver, skin 
rash, or holes in his esophagus.  

The veteran contends, in substance, that he incurred 
cirrhosis of the liver, a skin rash, and holes in his 
esophagus as a result of exposure to Agent Orange while 
serving in Vietnam.  In support of his claim, the veteran 
submitted VA clinical treatment records dating from April 
1976 through April 1997.  These records show that he was 
diagnosed with cirrhosis of the liver secondary to chronic, 
heavy alcohol abuse.  On VA hospitalization in September 
1980, cirrhosis of the liver was diagnosed after the veteran 
complained of continued drinking of alcohol since age 15.  In 
addition, in July 1981, the veteran had been diagnosed with 
spider angioma, mild jaundice, and telangiectasia of the 
skin.  All of the treatment records and reports of VA rating 
examinations conducted throughout this period show that the 
veteran's diagnosed cirrhosis of the liver was attributed 
solely to alcohol abuse, which began prior to his active 
service.  There is no suggestion in the records that the 
veteran's cirrhosis of the liver was incurred due to exposure 
to any herbicide agent, or due to any other incident of 
active service.  

The treatment records show that the veteran complained of a 
chronic skin rash, which he claimed had begun since 
approximately 1976.  VA records show that on hospitalization 
in September 1980, examination showed a dollar size area of 
dermatitis on the right skin bone and a rash and scarring 
around the cheeks.  Treatment records dating from January 
1992 through 1993 show that the veteran experienced varying 
degrees of redness and scaling on his face, extremities and 
feet.  In January 1992, he was diagnosed with seborrheic 
dermatitis and chronic neurodermatitis.  A report of a July 
1994 VA rating examination only found areas of 
hyperpigmentation around the lower extremities, and a large 
spider nevi on the upper thorax.  The examiner did not offer 
any opinion that these skin disorders were the result of 
Agent Orange exposure.  Further, the other treatment records 
are negative for any medical opinion that the veteran's skin 
rash was incurred during the veteran's active service or as a 
result of exposure to Agent Orange.  

With respect to the veteran's claim for service connection 
for holes in his esophagus, claimed as secondary to Agent 
Orange exposure, the medical evidence contained in the record 
fails to disclose any evidence or diagnosis of the claimed 
condition.  A report of a November 1993 inpatient treatment 
summary shows that the veteran was found to have whitish 
pinpoint lesions on the back of the veteran's throat and 
posterior larynx.  There is no other mention of any throat 
problems of any significance contained in the record, and 
none of the reports of VA rating examinations reveal the 
presence of any holes in the veteran's esophagus.  

The Board has carefully evaluated the evidence as discussed 
above, but must conclude that the veteran has not presented 
well-grounded claims for service connection for cirrhosis of 
the liver, a skin rash, or holes in the esophagus, all 
claimed as secondary to Agent Orange exposure.  Here, the 
record shows that the veteran served in the Republic of 
Vietnam during the Vietnam War era, but there is no competent 
medical evidence of record linking the claimed disorders to 
service, including exposure to Agent Orange.  In addition, 
there is no competent medical evidence that the veteran 
currently suffers from holes in his esophagus, and all 
medical opinions of record attribute his cirrhosis of the 
liver to chronic severe alcohol abuse.  None of the medical 
treatment records submitted in support of his claims for 
service connection contain any medical opinion that the 
claimed disorders were incurred secondary to Agent Orange.  

In addition, the Board would emphasize that cirrhosis of the 
liver, a skin rash, and holes in the esophagus (if shown) are 
not diseases that are included in the list of diseases which 
the Secretary of Veterans Affairs, acting under the authority 
of the Agent Orange Act of 1991, has determined are 
associated with exposure to herbicide agents used in the 
Republic of Vietnam during the Vietnam War era.  See 61 Fed. 
Reg. 57587 (1996); 38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) 
(1998).  Therefore, these disorders are not listed among the 
disorders for which presumptive service connection due to 
Agent Orange exposure is warranted.  

The Board recognizes that the veteran was first shown to have 
a skin rash 1980, and that he reported a history of such 
since 1976.  However, the veteran's skin rash was not 
diagnosed as one of the skin disorders, such as chloracne or 
other acneform diseases consistent with chloracne or 
porphyria cutanea tarda, listed in 38 C.F.R. § 3.309(e) as 
being presumptively associated with herbicide exposure.  
Further, the latest medical record pertaining to the 
veteran's skin problem, dated in May 1994 only shows that he 
had hyperpigmentation in the areas of his lower extremities.  

In any event, none of the disorders complained of were shown 
to have been manifested to a compensable degree within one 
year following the veteran's active service.  See 38 C.F.R. 
§§ 3.303(b), 3.307(a)(6) (1998); Savage, supra.  Accordingly, 
there is no basis for a grant of service connection under the 
above provisions.  See also 59 Fed. Reg. 341 (1994) (in which 
the Secretary formally announced that a presumption of 
service connection based on exposure to herbicide agents used 
in Vietnam was not warranted for certain conditions, to 
include "any other condition for which the Secretary has not 
specifically determined a presumption for service connection 
is warranted.").  

In addition, lay statements by the veteran that he has holes 
in the esophagus, or that his skin rash and cirrhosis of the 
liver were caused by exposure to Agent Orange, do not 
constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
in the present case is a medical opinion indicating that the 
veteran currently has holes in the esophagus, cirrhosis of 
the liver, and a skin rash that were caused by his exposure 
to Agent Orange.  Absent such an opinion, the Board must 
conclude that the veteran's claims for service connection for 
cirrhosis of the liver, a skin rash, and holes in the 
esophagus are not well grounded.  His claims must therefore 
be denied on that basis.  Similarly, even under Savage, even 
assuming that there had been some notation of pertinent 
symptoms in service, a medical opinion would be necessary to 
link pertinent symptoms to service.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for the claimed effects of herbicide exposure in 
service.  The Board is unaware of any additional evidence 
which could serve to well ground the veteran's claims.  As 
the duty to assist is not triggered here by well-grounded 
claims, the Board finds that the VA has no obligation to 
further develop the veteran's claims.  Accordingly, the Board 
is not required to remand the case back to the RO for further 
evidentiary development.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d at 1464; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  

The Board also recognizes that these issues are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claims for service 
connection on the merits, while the Board concludes that 
these claims are not well grounded.  However, when an RO does 
not specifically address the question of whether a claim is 
well grounded, but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 8 Vet. App. 425, 432 (1996).  The Board views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to file well-grounded claims for service 
connection for cirrhosis of the liver, a skin rash, and holes 
in the esophagus, all claimed as secondary to Agent Orange 
exposure.  See Robinette, 8 Vet. App. at 73.  

II.  Increased Rating for PTSD, Currently Evaluated as 50 
Percent Disabling

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  The veteran has made such an allegation in 
this case.  Accordingly, his claim for an increased rating is 
well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
personnel and service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements given by the veteran on his own behalf.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

As noted, the veteran served in the Republic of Vietnam 
during the Vietnam War era, was wounded in combat, and 
received the Combat Infantryman's Badge.  In July 1991, 
service connection was granted for the veteran's diagnosed 
PTSD, and a 50 percent evaluation was assigned, effective 
from February 5, 1991.  He now asserts that the assigned 50 
percent evaluation does not adequately reflect the severity 
of his PTSD.  

VA outpatient clinical treatment records dating from March 
1991 through July 1998 show that the veteran was treated as 
an inpatient from March through April 1991 for his PTSD.  At 
that time, he complained of symptomatology including 
sleeplessness, nightmares and flashbacks about Vietnam 
approximately four times weekly, survivor guilt, 
hypervigilance, and a claimed inability to effectively deal 
with other people.  He reported that his symptoms had 
increased in severity since the Persian Gulf War.  The 
discharge summary shows that at the time of his release from 
the hospital, his symptoms had markedly improved, and he was 
expected to return to full activity and work status.  He was 
hospitalized once again from June through July 1991, 
primarily for substance abuse related problems.  

The veteran underwent VA rating examinations in September 
1993 and in July 1994.  These examination reports both 
indicate that the veteran's primary complaints involved 
sleeplessness due to nightmares, flashbacks, hypervigilance, 
and avoidant behavior.  On examination, he was found to be 
fully oriented, did not experience hallucinations or 
delusions, but was very preoccupied with war-related 
memories.  

VA outpatient treatment records dating from May 1993 through 
July 1996 show symptoms consistent with the above-described 
findings contained in the 1993 and 1994 rating examination 
reports.  Essentially, the veteran was described as 
experiencing nightmares, flashbacks, hypervigilance, 
nervousness, and survivor guilt.  He was generally found to 
be coherent, relevant, and cooperative.  Throughout this 
period, the veteran was employed selling automobiles for a 
period of several months, and experienced periods of 
unemployment and hospitalization caused by his alcohol abuse 
and related problems.  In addition, during this period, the 
veteran reported that medication including Zoloft and Xanax 
helped control his symptoms.  

In June 1998, the veteran underwent an additional VA rating 
examination, in which he indicated that he continued to 
experience nightmares approximately two or three times 
weekly, nervousness around other people, hypervigilance, and 
avoidance.  At the time of the examination, the veteran 
reported that he was working six hours per day as a helper at 
a gas station, and had been so employed for approximately two 
years.  He indicated that he experienced no problems at work 
getting along with coworkers and family members.  He also 
reported that he spent his time watching television, reading, 
working around his house, and fishing.  He indicated that he 
had very few friends.  On examination, the veteran was found 
to be appropriately dressed, although somewhat unkempt in 
appearance.  His mood was mildly depressed with restricted 
range of affect.  He had full recall, and concentration was 
fair.  The veteran denied experiencing homicidal or suicidal 
ideation, and no psychosis or thought disorder was noted.  
The examiner characterized the veteran as being coherent, 
appropriate and cooperative.  He concluded with a diagnosis 
of chronic PTSD, alcohol dependence in partial remission, and 
a Global Assessment of Functioning (GAF) score of 60.  A GAF 
score of 60 suggests moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  

Under the regulations in effect when the veteran filed his 
claim, a 50 percent evaluation was contemplated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Assignment of a 70 percent evaluation was warranted in cases 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
were also required.  Further, a 100 percent disability rating 
was warranted where the veteran was demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In addition, in Johnson v. 
Brown, 7 Vet. App. 95 (1994), the Court also held that a 
showing of any one of the above evaluative criteria for a 100 
percent evaluation was a sufficient basis upon which to award 
a 100 percent evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations change during the pendency of an appeal period, 
the version most favorable to the claimant applies absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed his original claim on which this appeal is based prior 
to November 7, 1996, his claim must be evaluated under both 
the former and the revised criteria.  However, the revised 
criteria may be applied only from the time that they became 
effective, November 7, 1996.  Evidence concerning PTSD prior 
to that date may only be evaluated under the former criteria.  
See Rhodan v. West, 12 Vet. App. 55 (1998).  

Under the revised criteria, a 50 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own, name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

Applying both the former and the revised regulations 
governing PTSD evaluations, the Board concludes that the 
currently assigned 50 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher rating.  As noted, the more recent clinical 
evidence consistently shows that the veteran experiences 
recurrent flashbacks, nightmares, avoidant feelings, 
hypervigilance, and sleeplessness, in addition to an impaired 
ability to establish and maintain relationships with others.  
The medical evidence, however, does not show symptoms to the 
degree of severity as reported by the veteran, so as to 
warrant assignment of a disability evaluation in excess of 50 
percent.  

The Board acknowledges that the veteran was hospitalized in 
1991 for his PTSD.  However, the more recent evidence, 
discussed above, does not show that the veteran experiences 
suicidal ideation, obsessional rituals interfering with 
routine activities, illogical speech or thought content, or 
that he is disoriented.  In fact the most recent evidence 
available, the report of the June 1998 rating examination 
shows that while the veteran was somewhat unkempt, he was 
appropriately dressed, his memory was intact, concentration 
was fair, and he denied having any suicidal or homicidal 
ideations.  No psychoses or thought disorders were present, 
and the veteran was found to be coherent, appropriate and 
cooperative.  Further, the veteran's GAF score suggested that 
he experienced only moderate symptoms of PTSD, rather than 
severe symptoms.  In addition, the veteran reported that he 
had been steadily employed for the past two years, and that 
he did not experience problems with his co-workers or family 
members.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998). 

The Board further recognizes that while the veteran's PTSD is 
shown to be productive of moderate overall impairment, and 
that he is shown to have a degree of industrial impairment, 
such does not preclude him from working, or from engaging in 
outside activities around his home.  In short, the veteran's 
objectively demonstrated symptomatology does not show the 
degree of severe functional impairment warranting assignment 
of a 70 percent evaluation under the former criteria.  The 
veteran reported that he had few friends, but also indicated 
that he did not experience problems with co-workers or family 
members.  By these statements, the veteran has suggested that 
he does have at least a minimal number of established 
relationships.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

To the extent that the veteran has been shown to experience 
functional and social impairment, the medical evidence 
indicates that such impairment is the result of his chronic 
alcohol abuse and related health problems, rather than being 
due to the disabling effects of his service-connected PTSD.  
Accordingly, in light of its evaluation of the medical 
evidence, the Board must conclude that the assigned 50 
percent evaluation is appropriate for his PTSD, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under either the former or revised 
Diagnostic Code 9411, or under any other diagnostic code.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration, PTSD, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  As noted, the 
veteran was hospitalized for his PTSD in 1991.  However, 
since that time, his PTSD has been followed on an outpatient 
basis, and he is presently steadily employed at a gas 
station, where he reported having worked for the past two 
years.  To the extent that the veteran has received in-
patient treatment, such is shown to be the result of his 
alcohol abuse and related health problems.  

In sum, the evidence does not show that the veteran is 
incapable of obtaining or retaining gainful employment due to 
his PTSD.  Therefore, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's PTSD.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for cirrhosis of the liver, claimed as 
secondary to Agent Orange exposure, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin rash, claimed as secondary to 
Agent Orange exposure, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for holes in the esophagus, claimed as 
secondary to Agent Orange exposure, is denied.  

Assignment of an evaluation in excess of 50 percent for the 
veteran's PTSD is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

- 17 -


- 1 -


